DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1 and 32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
If further attempts are made to properly and completely define the invention, Applicant is advised to consider the paragraphs or columns and line numbers and/or figures in the references, as noted below.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well; and such passages and/or figures may be helpful to Applicant in preparing a response to this action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-18, 21, 23, 32 and 34-40 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al. (US Pat. 7564421) in view of Bongard et al. (US 20170077610).
Regarding claim 1:
Edwards et al. disclose (in Figs. 1(a), 1(b), 3, 4(a), 4(b), 5 and 8) an antenna array (10), comprising: a plurality of radiating elements (12; Col. 3, Lines 9-10); and one or more combiners (16 – defined as a waveguide corporate feed) for combining electromagnetic signals in a waveguide cavity (Col. 1, Lines 22-25; Col. 2, Lines 9-10); wherein the plurality of radiating elements (12) and the one or more combiners (16) are manufactured together as a single metal element (Col. 4, Lines 15-18).
Edwards et al. is silent on that the plurality of radiating elements and the one or more combiners are manufactured together as a single metal element by a three-dimensional printing process such that manufacturing the single metal element does not require a separate joining process for joining separate components.
Bongard et al. disclose (in Figs. 2, 10A and 10B) the plurality of radiating elements (290) and the one or more combiners (220) are manufactured together as a single metal element by a 3D printing process such that manufacturing the single metal element does not require a separate joining process for joining separate components (Para. 0086, Lines 1-2, Para. 0087, Lines 5-6).

Regarding claim 2:
Edwards et al. disclose the plurality of radiating elements (12) comprises a septum polarizer (40) formed integrally with each one of the plurality of radiating elements (12).
Regarding claim 3:
Edwards et al. disclose (in Figs. 4(a) and 4(b)) the plurality of radiating elements (72) comprises one or more impedance steps (78). 
Regarding claim 4:
Edwards et al. disclose the plurality of radiating elements (12) comprises a first waveguide port (18) and a second waveguide port (18).
Regarding claim 5:
Edwards et al. disclose the plurality of radiating elements (12) is connected to the one or more combiners (16) by one of more of the first waveguide port (18)
Regarding claim 6:
Edwards et al. disclose (in Figs. 4(a) and 4(b)) the plurality of radiating elements (72) comprises four radiating elements (See Figs.) that are each are connected to the one or more combiners (50) by a waveguide (74; Col. 4, Lines 62-65).
Regarding claim 7:
Edwards et al. disclose each of the four radiating elements (72) is connected to one or more combiners (50) by one waveguide of four waveguides (74), and wherein the combiner (50) combines the four waveguides (74) connected to each of the four radiating elements (72) into a single waveguide for the plurality of radiating elements (72).
Regarding claim 9:

Regarding claim 10:
Edwards et al. disclose the first waveguide ports (using the combiner ports, 212) of the plurality of radiating elements (72 in Figs. 4(a) and 4(b)) are combined by one of the one or more combiners (200).
Regarding claim 11:
Edwards et al. disclose (in Figs. 1(a), 1(b), 4(a), 4(b), 5 and 7) a second plurality of radiating elements (72 in Figs. 4(a) and 4(b)) include a first waveguide port (using the combiner port, 212) supporting LHCP polarization (Col. 6, Lines 14-16).
Regarding claim 12:
Edwards et al. disclose the first waveguide ports (using the combiner ports, 212) in the second plurality of radiating elements (72 in Figs. 4(a) and 4(b)) are combined by one or more of the combiners (200).
Regarding claim 13:
Edwards et al. disclose (in Figs. 1(a), 1(b), 4(a), 4(b), 3, 5 and 7) one of the one or more combiners (at junctions 92, 94, and 96) combines the combiner (50/200, in Figs. 3 and 7) associated with the first waveguide ports (e.g. 212 in Fig. 7) in the plurality of radiating elements (72 in Figs. 4(a) and 4(b)) and the combiner (50/200, in Figs. 3 and 7) associated with the first waveguide ports (e.g. 208 in Fig. 7) in the second plurality of radiating elements (72).
Regarding claim 14:	Edwards et al. disclose the plurality of radiating elements (12) each comprises a first waveguide port (18) supporting Right Hand Circular Polarization (RHCP) polarization (Col. 3, Lines 12-14).
Regarding claim 15:
Edwards et al. disclose the first waveguide ports (using the combiner port, 212) of the plurality of radiating elements (72 in Figs. 4(a) and 4(b)) are combined by one of the one or more combiners (200).
Regarding claim 16:

Regarding claim 17:
Edwards et al. disclose the first waveguide ports (using the combiner, 212) in the second plurality of radiating elements (72 in Figs. 4(a) and 4(b)) are combined by one or more of the combiners (200).
Regarding claim 18:
Edwards et al. disclose (in Figs. 1(a), 1(b), 4(a), 4(b), 3, 5 and 7) one of the one or more combiners (at junctions 92, 94, and 96) combines the combiner (50/200, in Figs. 3 and 7) associated with the first waveguide ports (e.g. 212 in Fig. 7) in the plurality of radiating elements (72 in Figs. 4(a) and 4(b)) and the combiner (50/200, in Figs. 3 and 7) associated with the first waveguide ports (e.g. 208 in Fig. 7) in the second plurality of radiating elements (72).
Regarding claim 21:
Edwards et al. is silent on that the antenna array is three dimensionally printed.
Bongard et al. disclose the antenna array (290) is three dimensionally printed (Para. 0086, Lines 1-2, Para. 0087, Lines 5-6).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the manufacturing of the antenna array and the combiners using a 3D printing process without requiring a separate joining process for joining separate components as taught by Bongard et al. into the device of Edwards et al. due to the ease of the technique and cost-effective possibility (Para. 0086, Lines 5-10).
Regarding claim 23:
Edwards et al. disclose further comprising one or more repositioning elements (38; Col. 3, Lines 15-18 and Lines 55-56).
Regarding claim 32:
Edwards et al. disclose (in Figs. 1(a), 1(b), 3, 4(a), 4(b), 5, 8 and 9) an antenna array (10), comprising: a plurality of radiating elements (12); a combiner (16 – defined as a waveguide corporate feed) for combining electromagnetic signals in a waveguide cavity (Col. 1, Lines 22-25; Col. 2, Lines 9-
Edwards et al. is silent on that the plurality of radiating elements, the combiner, and the chassis are manufactured as a single metal element by a three-dimensional printing process such that manufacturing the single metal element does not require a separate joining process for joining separate components.
Bongard et al. disclose (in Figs. 2, 10A and 10B) the plurality of radiating elements (290), the combiner (255), and the chassis (260) are manufactured as a single metal element by a 3D printing process such that manufacturing the single metal element does not require a separate joining process for joining separate components (Para. 0086, Lines 1-2, Para. 0087, Lines 5-6).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the manufacturing of the antenna array and the combiners using a 3D printing process without requiring a separate joining process for joining separate components as taught by Bongard et al. into the device of Edwards et al. due to the ease of the technique and cost-effective possibility (Para. 0086, Lines 5-10).
Regarding claim 34:
Edwards et al. disclose the plurality of radiating elements (12) comprises a septum polarizer (40) formed integrally with each one of the plurality of radiating elements (12).
Regarding claim 35:
Edwards et al. disclose (in Figs. 4(a) and 4(b)) the plurality of radiating elements (72) comprises one or more impedance steps (78). 
Regarding claim 36:
Edwards et al. disclose (in Figs. 4(a), 4(b) and 7) each of the plurality of radiating elements (72) comprises a first waveguide port (212) and a second waveguide port (220).
Regarding claim 37:

Regarding claim 38:
Edwards et al. disclose the combiner is an H-plane shortwall combiner, wherein the H-plane is an electromagnetic field that relates a direction of a signal to a corresponding magnetic field of the signal (Col. 1, Lines 65-67; Col. 2, Lines 10-12; Col. 3, Lines 31-32, 36-38).
Regarding claim 39:
Edwards et al. disclose (in Fig. 3) the combiner is a four-to-one combiner (50) and comprises four reduced height waveguide ports (51) that are combined into an H-plane shortwall stage (defined by the sloping structure along 66).
Regarding claim 40:
Edwards et al. disclose the combiner (200) combines the electromagnetic signals received from two (212 and 220)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al. (US Pat. 7564421) in view of Bongard et al. (US 20170077610) as applied to claim 1, and further in view of Milroy et al. (US 20150288075).
Regarding claim 8:
Edwards as modified is silent on that at least a portion of the one or more combiners comprises a U-bend waveguide.
Milroy et al. disclose (in Figs. 3A and 3B) at least a portion of the one or more combiners comprises a U-bend waveguide.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement at least a portion of the one or more combiners comprises a U-bend waveguide as taught by Milroy et al. into the modified device of Edwards for the benefit achieving broader bandwidth without complicated matching circuitry at the input (Para, 0034, Lines 12-16; Para. 0036, Lines 12-16).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al. (US Pat. 7564421) in view of Bongard et al. (US 20170077610) as applied to claim 1, and further in view of Dousset et al. (US Pat. 6211813).
Regarding claim 19:
Edwards as modified is silent on that a waveguide monopulse formed together as a single indivisible element with the radiating elements and the combiner.
Dousset et al. disclose (in Fig. 3) a waveguide monopulse (31) formed together as a single indivisible element with the radiating elements (32 and 33) and the combiner (See Fig.; See Abstract; Col. 1, Lines 14-16).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the monopulse waveguide as taught by Dousset et al. for the benefit of the ease of connection and installation as close as possible to the microwave transmission and reception circuit so as to minimize the lengths of the lines where the major losses in the millimeter wave band can soon place limits on the performance characteristics of the system (Col. 1, Lines 28-34).
Regarding claim 20:
Edwards as modified is silent on that the waveguide monopulse provides a waveguide port for receiving or transmitting an electromagnetic wave from or to the antenna array.
Dousset et al. disclose the waveguide monopulse (31) provides a waveguide port for receiving or transmitting an electromagnetic wave (See Abstract; Col. 2, Lines 16-19) from or to the antenna array (32 and 33).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the monopulse waveguide for electromagnetic wave transmission or reception as taught by Dousset et al. into the modified antenna system of Edwards for the benefit of shielding of the microwave transmission and reception circuit against external electromagnetic effects outside the operating band of the system (Col. 1, Lines 35-37).

Claims 22 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al. (US Pat. 7564421) in view of Bongard et al. (US 20170077610) as applied to claims 1 and 32 respectively in view of Hirata et al. (US 20180219277).
Regarding claim 22:
Edwards as modified do not explicitly disclose further comprising one or more heat sink fins formed together with the antenna array as a single indivisible element.
Hirata et al. disclose (in Figs. 3 and 8) one or more heat sink fins (82) formed together with the antenna array (4) as a single indivisible element (See Figs.).
Accordingly, it would have been obvious to one ordinary skill in the art at the time the invention was filed to implement a heat sink fins as taught by Hirata et al. recognizing heat generation in the antenna array system of Edwards et al. for the benefit of dissipating heat of the radio unit (Para. 0025, Lines 4-5) thereby becoming less prone to affect the antenna characteristic of the antenna unit (Para. 0030, Lines 3-4).
Regarding claim 33:
Edwards as modified disclose essential features of the invention including the plurality of radiating elements, the combiner, and the chassis forming a single indivisible element except that heat sink fins formed on the chassis.
Hirata et al. disclose (in Figs. 3 and 8) heat sink fins (82) formed on the chassis (81; See Figs.).
Accordingly, it would have been obvious to one ordinary skill in the art at the time the invention was filed to implement multiple heat sink fins as taught by Hirata et al. recognizing heat generation in the antenna array system of Edwards et al. for the benefit of dissipating heat of the radio unit (Para. 0025, Lines 4-5) thereby becoming less prone to affect the antenna characteristic of the antenna unit (Para. 0030, Lines 3-4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988. The examiner can normally be reached General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BI
/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845